--------------------------------------------------------------------------------



Equity Pledge Agreement


By and among


The Shareholders of Zhejiang Joinan Lighting Co., Ltd.
 
(“Pledgors”)


Jiangshan Greenworld Photoelectricity Consulting Co., Ltd.
 
(“Pledgee”)
 
and


Zhejiang Joinan Lighting Co., Ltd.
 
(“Company”)
 
May 6, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
Equity Pledge Agreement
Confidential

 
Equity Pledge Agreement


This Equity Pledge Agreement (hereinafter referred to as “this Agreement”) is
entered into on May 6, 2011 by and among the following parties:


(1)
All shareholders of Zhejiang Joinan Lighting Co., Ltd. (hereinafter collectively
called “Pledgors”), as follows:



Name of the
Shareholders
 
Shareholding
Ratio %
   
Contribution
   
ID Card No.
 
Contact
Address
Lixia Wang
    45 %     1,350,000     360424197404070010    
Jiangtu Zhu
    27 %     810,000     320311196611111277    
Huanyong Wang
    20 %     600,000     332624196308020032    
Tianhui Liu
    8 %     240,000     362133197612023333    



(2)
Jiangshan Greenworld Photoelectricity Consulting Co., Ltd. (hereinafter  called
“Pledgee”), a wholly foreign owned enterprise registered in China with its
registered address at 18-3, Xing Gong Seventh Road, Shangyu, Jiangshan. It’s
legal representative is Liu Chuanling; and



(3)
Zhejiang Joinan Lighting Co., Ltd. (hereinafter  called the “Company”), an
enterprise duly registered in Zhejiang Province, China, with its registered
address at 18, Xing Gong Seventh Road, Shangyu, Jiangshan.

 
(Pledgors, Pledgee and the Company are collectively called the “Parties” or
“Each Party” respectively hereunder.)
 
WHEREAS
 
1.
The Company is a domestic company incorporated and validly existing under PRC
Laws, and its business license No. is 330881000007827;

 
 

2.
The Pledgors legally hold 100% of the outstanding equity interests (as defined
below) in the Company;



3.
The Pledgee is a wholly foreign-owned enterprise incorporated under the PRC Laws
(as defined below);

 
 
1

--------------------------------------------------------------------------------

 
 
Equity Pledge Agreement
Confidential



4.
Pledgors signed a loan agreement (the “Loan Agreement”) with Pledgee on the same
date of the execution of this Agreement. According to the Loan Agreement,
Pledgee will provide the loan to Pledgors, and Pledgors agree to pledge all
their Equity Interests in the Company as a guaranty of the performance of the
obligations under the Loan Agreement;



5.
Pledgee signed a entrusted management agreement (the “Entrusted Management
Service Agreement”) with the Company and Pledgors on the same date of the
execution of this Agreement, and Pledgors agree to pledge all their equity
interests in the Company to Pledgee as a guaranty for the performance of their
obligations thereunder;



6.
Pledgee signed a technical service agreement (the “Technical Service Agreement”)
with the Company and Pledgors on the same date of the execution of this
Agreement, and Pledgors agree to pledge all their Equity Interests in the
Company to Pledgee as a guaranty for the performance of the obligations
thereunder; and



7.
Pledgee signed an exclusive purchase option agreement (the “Exclusive Purchase
Option Agreement”) with the Company and Pledgors on the same date of the
execution of this Agreement, and the Parties thereto agree that Pledgors shall
pledge all their Equity Interests in the Company to Pledgee as a guaranty of the
performance of the obligations assumed by Pledgors and the Company thereunder.

 
NOW THEREFORE, the Parties, through friendly negotiations, hereby enter into
this Agreement with respect to the equity pledge.
 
1.
Definitions and Interpretation

 
Unless otherwise provided in this Agreement, the following terms shall have the
following meanings:


1.1
“Business Day” refers to any calendar day except Saturday, Sunday and other
public holidays as permitted by PRC Laws;



1.2
“Equity”, “Equities” or “Equity Interests” refers to all of the equity interests
in the Company, including the equity interests set forth on the table in Recital
1 on page 1;



1.3
“Event of Default” refers to the event as defined in Article 8 hereunder;

 
 
2

--------------------------------------------------------------------------------

 
 
Equity Pledge Agreement
Confidential



1.4
“Main Agreements” refers to the Loan Agreement, Entrusted Management Agreement,
Technical Service Agreement and Exclusive Purchase Option Agreement and the
appendixes or amendments thereof (if applicable);



1.5
“Pledged Equity” refers to all the Pledgors’ Equity Interests in the Company as
provided in Article 2.1 which will be pledged to Pledgee;



1.6
“PRC” refers to the People’s Republic of China, for the purpose of this
Agreement, excluding the Hong Kong Special Administrative Region, Macao Special
Administrative Region and Taiwan Province;



1.7
“PRC Laws” refers to all PRC laws, administrative regulations and government
rules in effect; and



1.8
“Right of Pledge” refers to the right owned by the Pledgee to be first
compensated from the money converted from or the proceeds from the auction or
sale of the Pledged Equity by the Pledgee in the event Pledgors and/or the
Company fail to fulfill in whole the obligations specified under the Main
Agreements, and such right shall cause the Pledgee to be entitled to the
dividends arising from Pledged Equity.



2.
Equity Pledge



2.1
The Parties agree that Pledgors shall pledge all their Equities in the Company
to the Pledgee as a guaranty for the performance of the obligations assumed by
the Pledgors and/or the Company under each of the Main Agreements.



2.2
In case that the Pledgors increase or reduce their Equity Interests in the
Company during the term of this Agreement, the Pledged Equity shall be
automatically expanded or reduced to cover all of the Equity Interests owned by
the Pledgors after the increase or reduce is completed.



2.3
The Pledgee shall be entitled to exercise its Right of Pledge pursuant to the
provisions set forth in Article 7 and Article 8 herein. The Parties agree that,
in case any act conducted by the Pledgors or the Company may adversely affect
the Pledgee’s Right of Pledge, the Pledgee shall be entitled to require the
Pledged Equity to be auctioned or sold in advance and the proceeds from such
auction or sale shall be used to settle the debt secured by the Pledged Equity
in advance. The Pledgors and the Company shall accept the request from Pledgee
as provided above and shall provide all the necessary assistances to the Pledgee
for enforcement of the above request. The Pledgors and the Company shall not
prevent the Pledgee from exercising the above rights.

 
 
3

--------------------------------------------------------------------------------

 
 
Equity Pledge Agreement
Confidential



2.4
The Pledge shall become effective as of the date when the pledge of the Equity
Interest is recorded in the shareholder register of the Company (including both
the original and duplicate copies). The Pledge shall be continuously valid until
all payments due and all obligations under the Main Agreements have been
fulfilled by the Company and the Pledgors.



3.
Registration of Pledge



3.1
Upon the execution of this Agreement, the Pledgors shall cause the Company to
record the Right of Pledge in the Company’s shareholders list and deliver such
list affixed with the seal of the Company as well as the original of shareholder
capital contribution certificate of the Pledgors to the Pledgee or any third
party designated by the Pledgee for keeping. During the term of this Agreement,
if there are any changes to the Company’s shareholders list or the registered
capital contribution certificate which receive the prior consent from the
Pledgee, the Pledgee shall return the shareholders list and registered capital
contribution certificate to the Company for modification, and the Company shall
complete the modification and deliver such modified shareholders list and
registered capital contribution certificate to Pledgee.



4.
Representations and Warranties



4.1
Each Party under this Agreement represents and warrants to other Parties that:



 
(1)
it has relevant power, rights and authorizations for the execution of this
Agreement hereof, and performance of the obligations hereunder;

 
(2)
it has obtained the written approval and authorization with respect to the
execution and implementation of this Agreement from each of the relevant third
parties, if any;

 
(3)
the execution and performance of this Agreement do not violate or conflict with
any of the terms and conditions of other agreements sighed between the Parties.



4.2
The Pledgors represent and warrant to the Pledgee that:



 
(1)
the Pledgors are the legal owners of the Pledged Equity, and have fulfilled the
obligations of capital contribution in the registered capital of the Company;

 
(2)
except for the Right of Pledge as setup hereunder, the Pledged Equity is not
subject to any pledge, guaranty or other encumbrances;

 
(3)
except for the capital increase provided in the Loan Agreement, the Pledgors
have not and will not, increase the Company’s registered capital, transfer the
Equity to any third party or make any agreements, whether oral or written, with
respect to the transfer of Pledged Equity.

 
 
4

--------------------------------------------------------------------------------

 
 
Equity Pledge Agreement
Confidential



4.3
The Company agrees to be jointly liable for all representations and warranties
made by the Pledgors hereunder.



5.
Obligations of Pledgors



5.1
The dividend and bonus, if any, arising from the Pledged Equity shall be
deposited in an escrow account under the supervision by the Pledgee;



5.2
Apart from the encumbrance set forth hereunder and under the Exclusive Purchase
Option Agreement, without the Pledgee’s prior written consent, the Pledgors
shall not sell, transfer, mortgage or otherwise dispose of the Pledged Equity,
nor shall they place or allow any encumbrances on such Pledged Equity;



5.3
Without Pledgee’s prior written consent, Pledgors shall not engage in any
business or operation which is in competition with the Company, the Company’s
owned or controlled subsidiaries and Pledgee, nor shall Pledgors invest in or
work for any company or entity which is in competition with the Company, the
Company’s owned or controlled subsidiaries, or Pledgee;



5.4
Without the Pledgee’s prior written consent, the Pledgors shall not supplement
or amend the Articles of Association of the Company in any manner, nor shall
they take action to increase or decrease the registered capital or change the
shareholding structure of the Company in any manner;



5.5
Without Pledgee’s prior written consent, the Pledgors shall guarantee that they
shall not approve resolutions related to the dissolution, liquidation and change
of legal form of the Company, or its owned or holding subsidiaries;



5.6
The Pledgors shall guarantee that the shareholder’s meeting of the Company shall
not approve any profit distribution proposal, nor request or accept such
distributed dividend, without the Pledgee’s prior written consent; upon the
Pledgee’s request, the Pledgors shall promptly convene the shareholder’s meeting
for the purpose of allocating the Company’s profits, approve any profit
distribution proposal approved in writing by the Pledgee, and accept such
distributed dividend;



5.7
Upon the Pledgee’s request, the Pledgors shall provide the Pledgee with all the
information regarding the business operation and financial condition of the
Company;

 
 

5.8
The Pledgors shall not incur or succeed to any debts or liabilities which may
adversely affect their Equity Interests in the Company without the Pledgee’s
prior written consent;

 
 
5

--------------------------------------------------------------------------------

 
 
Equity Pledge Agreement
Confidential



5.9
The Pledgors shall appoint, and appoint only, the candidates nominated by the
Pledgee to the board of directors and supervisor office of the Company, and
shall not replace such candidates without the Pledgee’s prior written consent;



5.10
The Pledgors shall guarantee that the shareholder’s meeting of the Company and
the directors of the Company appointed by themselves will not approve any
acquisition by, any consolidation with, or any investment in any third party,
without the Pledgee’s prior written consent;



5.11
The Pledgors shall promptly notify the Pledgee of any pending or threatened
lawsuit, arbitration or administrative dispute which involve the assets,
business or incomes of the Company, and take all positive measures against
aforesaid lawsuits, arbitrations or administrative dispute;



5.12
The Pledgors shall not commit any conduct that may adversely affect the assets,
business operation, the debts and liabilities of the Company, without the
Pledgee’s prior written consent;



5.13
To the extent permitted by the PRC laws and regulations, and at any time upon
Pledgee’s request, the Pledgors shall promptly and unconditionally transfer all
or part of their Equity Interests of the Company to Pledgee or its designated
third party in accordance with the Exclusive Purchase Option Agreement, and
waive their preemptive rights with respect to such transfer;



5.14
The Pledgors shall guarantee that the shareholder’s meeting of the Company will
approve the resolution in respect of the Equity Transfer or Assets Transfer
under the Exclusive Purchase Option Agreement;



5.15
The Pledgors shall make every efforts to guarantee that the Company performs its
obligations in Article 6 hereunder;



5.16
The Pledgors shall, to the extent permitted by applicable laws, cause the
business term of the Company (including the circumstance of change of business
terms) to be no shorter than that of the Pledgee, which is approved by the
relevant authorities (including the circumstance of change of business terms);



5.17
The Pledgors shall strictly comply with the provisions of this Agreement, and
effectively perform their obligations hereunder, and shall be prohibited from
committing any conduct which may affect the validity or enforceability of this
Agreement.

 
 
6

--------------------------------------------------------------------------------

 
 
Equity Pledge Agreement
Confidential



6.
Obligations of the Company



6.1
Without the Pledgee’s prior written consent, the Company shall not make any
supplement or amendment to the Articles of Association or rules of the Company,
the Company’s owned and controlled subsidiaries (the “Subsidiaries”) in any
manner, nor increase or decrease the registered capital or change the
shareholding structure of aforesaid entities in any manner;



6.2
The Company shall prudently and effectively maintain its business operations
according to good financial and business standards so as to maintain or increase
the value of its assets;



6.3
Unless as required for its business operation or upon the prior written consent
by Pledgee, the Company and Subsidiaries shall not transfer, mortgage or
otherwise dispose of the lawful rights and interests to and in their assets or
incomes, nor to encumber their assets and income in any way that would affect
the Pledgee’s security interests;



6.4
The Company and Subsidiaries shall not incur or succeed to any debts or
liabilities unless as required for its business operation or upon the prior
written consent by Pledgee;



6.5
Without the Pledgee’s prior written consent, the Company and Subsidiaries shall
not enter into any material contract (exceeding RMB 1,000,000 in value);



6.6
Without the Pledgee’s prior written consent, the Company and Subsidiaries shall
not provide any loans or guaranty (exceeding RMB 1,000,000 in value) to or
receive borrowings (exceeding RMB 1,000,000 in value) from any third party;



6.7
At the Pledgee’s request, the Company shall provide the Pledgee with all
information regarding its and the Subsidiaries’ business operation and financial
condition;



6.8
The Company shall purchase insurance in such amounts and categories as customary
among the companies doing similar business and having similar assets;



6.9
Without the Pledgee’s prior written consent, the Company and Subsidiaries shall
not establish new subsidiaries, acquire or consolidate with any third party, nor
invest in any third party;



6.10
The Company shall promptly notify the Pledgee of any pending or threatened
lawsuit, arbitration or administrative disputes which involve its and
Subsidiaries’ assets, business or incomes, and take all positive measures
against aforesaid lawsuits, arbitrations or administrative dispute;

 
 
7

--------------------------------------------------------------------------------

 
 
Equity Pledge Agreement
Confidential



6.11
Without the Pledgee’s prior written consent, the Company and Subsidiaries shall
not distribute any dividends to the Pledgors in any manner, and at the Pledgee’s
request, it shall promptly distribute all distributable dividends to the
Pledgors;



6.12
Without the Pledgee’s prior written consent, the Company and Subsidiaries shall
not commit any conduct that would materially affect its assets, business or
liabilities.



7.
Exercise of Right of Pledge



7.1
The Pledgee may exercise the Right of Pledge at any time following the delivery
of Notice of Default as provided in Article 8.2 to the Pledgors.



7.2
The Pledgee is entitled to cash from the Pledged Equity or be first compensated
with the money converted from or the proceeds from auction or sale of all or
part of Pledged Equity in accordance with legal procedures unless the Pledgors
have duly and completely performed the obligations under Main Agreements.



7.3
Within the term of this Agreement, if the Pledged Equity hereunder is subjected
to any compulsory disposal taken by a court or other government authorities due
to the Pledgors’ failing to repay the debts or the Pledgor’s violation of PRC
laws or state policies, etc., the Pledgors shall,




 
(1) 
notify the Pledgee in writing of such compulsory disposals immediately following
its occurrence;

 
(2) 
use all efforts (including but not limited to provide other security to the
court or other government authorities) to dismiss the compulsory disposal taken
by the court or other government authorities over the Pledged Equity.



7.4
The Pledgors shall not hinder the Pledgee from exercising the Right of Pledge
and shall give necessary assistance so that the Pledgee could realize its Right
of Pledge.



8.
Events of Default

 
8.1
The following events shall be regarded as the Events of Default under this
Agreement:




 
8.1.1
Any Party breaches any of the representations or warranties hereunder;

 
8.1.2
The Pledgors and/or the Company breaches any of the representations or
warranties under any Main Agreements;

 
8.1.3
The Pledgors and/or the Company fail(s) to duly and completely perform any
obligation hereunder;

 
 
8

--------------------------------------------------------------------------------

 


Equity Pledge Agreement
Confidential



 
8.1.4
The Pledgors and/or the Company fail(s) to duly and completely perform the
obligations under the Main Agreements;

 
8.1.5
Any other borrowing, lending, guaranty, compensation or other liabilities of the
Pledgors with any third parties: (1) is required for an early repayment or
performance prior to the scheduled date due to any breach by the Pledgors; or
(2) is due but can not be repaid or performed by the Pledgors as scheduled,
which, at the sole discretion of the Pledgee, has an adverse effect on the
Pledgors’ ability of performing the obligations under this Agreement and any
Main Agreements;

 
8.1.6
The Company fails to repay in full the debts which fall due;

 
8.1.7
The properties owned by Pledgors have significant adverse changes, which, at the
sole discretion of Pledgee, has an adverse effect on Pledgors’ ability of
performing the obligations under this Agreement.



8.2
Unless the Pledgors take the action to Pledgee’s satisfaction to remedy the
defaults as listed in Article 8.1 hereof, the Pledgee may give a written notice
about default (“Notice of Default”) to the Pledgors when such default occurs or
at any time thereafter.



9.
Taxes and Expenses



The Parties shall pay, in accordance with relevant PRC laws and regulations,
their respective taxes and expenses arising from the execution and performance
of this Agreement.


10.
Assignment



10.1
The Pledgors shall not transfer part or all of their rights and obligations
under this Agreement without prior written consent from the Pledgee.



10.2
The Parties agree that, to the extent permitted by law, the Pledgee shall have
the right to transfer any or all of its rights and obligations under this
Agreement to any third party upon a five (5)–day written notice to the Pledgors
and the Company without their approval. The Pledgors and the Company shall sign
the relevant agreements and documents pursuant to the request from the Pledgee.



11.
Effectiveness, Modification and Cancellation



11.1
This Agreement shall be executed on the date set forth in the first page and
shall become effective on the date of execution.



11.2
The modification of this Agreement shall not take effect unless a written
agreement is duly signed by the Parties.

 
 
9

--------------------------------------------------------------------------------

 
 
Equity Pledge Agreement
Confidential



11.3
This Agreement shall not be terminated or canceled unless a written agreement is
duly signed by the Parties.



12.
Confidentiality



12.1
The negotiation, execution and articles of this Agreement and any information,
documents, data and all other materials (herein “Confidential Information”)
arising out of the implementation of this Agreement, shall be kept in strict
confidence by the Parties. Without the written approval by the other Parties,
none of the Parties shall disclose any Confidential Information to any third
party, but the following shall not be considered to be “Confidential
Information”:



 
a.
The materials that is known or may be known by the Public (not including the
materials disclosed by each Party receiving the Confidential Information in
breach of this Agreement); or

 
b.
The materials required to be disclosed according to the applicable laws or the
rules or provisions of stock exchange.



 
The materials may be disclosed by each Party to its legal or financial
consultant relating to the transaction of this Agreement, provided that this
legal or financial consultant shall comply with the confidentiality provisions
set forth in this Section. The disclosure of the Confidential Information by
staff or employed institution of any Party shall be deemed as the disclosure of
such Confidential Information by such Party, and such Party shall bear the
liabilities for breaching the Agreement.



12.2
This Article shall survive even if this Agreement is found to be invalid,
amended, revoked, terminated or unable to implement by any reason.



13.
Force Majeure



13.1
An event of Force Majeure means an event that could not be foreseen, and could
not be avoided and overcome, which includes among other things, but without
limitation, acts of nature (such as earthquake, flood or fire), government acts,
strikes or riots.



13.2
If an event of Force Majeure occurs, any of the Parties that is prevented from
performing its obligations under this Agreement by an event of Force Majeure
shall notify the other Parties without delay and within fifteen (15) days of the
event provide detailed information about and notarized documents evidencing the
event and take all reasonable means to minimize or remove the negative effects
of Force Majeure on the other Parties, and shall not assume the liabilities for
breaching this Agreement. While the Force Majeure is continuing, the Party
alleging breach may suspend its performance.  The Parties shall keep on
performing this Agreement after the event of Force Majeure disappears.

 
 
10

--------------------------------------------------------------------------------

 
 
Equity Pledge Agreement
Confidential



14.
Applicable Law and Dispute Resolution



14.1
The execution, validity, construing and performance of this Agreement and the
disputes resolution under this Agreement shall be governed by the laws and
regulations of the PRC.



14.2
The Parties shall strive to settle any dispute arising from or in connection
with this Agreement through friendly consultation. In case no settlement can be
reached through consultation within thirty (30) days after such dispute is
raised, each Party can submit such matter to China International Economic and
Trade Arbitration Commission in Beijing for arbitration in accordance with its
rules. The language of arbitration shall be English. The arbitration award shall
be final conclusive and binding upon the Parties.



14.3
During the process of dispute-resolution, the Parties shall continue to perform
other terms under this Agreement, except for provision of dispute resolution.



15.
Miscellaneous



15.1
Entire Agreement.  The Parties acknowledge that this Agreement constitutes the
entire agreement of the Parties with respect to the subject matters therein and
supersedes and replaces all prior or contemporaneous oral or written agreements
and understandings.



15.2
Successor.  This Agreement shall bind and benefit the successor of each Party
and the transferee permitted hereunder with the same rights and obligations as
if the original parties hereof.



15.3
Notice.  Any notice required to be given or delivered to the Parties hereunder
shall be in writing and delivered to the address as indicated below or such
other address or as such party may designate, in writing, from time to time. All
notices shall be deemed to have been given or delivered upon by personal
delivery, fax and registered mail. It shall be deemed to be delivered upon: (1)
registered air mail: five (5) business days after deposit in the mail; (2)
personal delivery or delivery by fax: two (2) business days after transmission.
If the notice is delivered by fax, it should be confirmed by original through
registered air mail or personal delivery.

 
The Representative designated by Pledgors
Contact person: Liu Tianhui
Address: 18, Xing Gong Seventh Road, Shangyu, Jiangshan
Tel: 0570-4352001
Fax: 0570-4352000
 
 
11

--------------------------------------------------------------------------------

 
 
Equity Pledge Agreement
Confidential



Pledgee
Contact Person: Liu Chuanling
Address:18-3, Xing Gong Seventh Road, Shangyu, Jiangshan
Tel:
Fax:


The Company
Contact person: Yang Xiaowen
Address: 18, Xing Gong Seventh Road, Shangyu, Jiangshan
Tel:
Fax:


15.4
Severability.  If any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
portions shall not in any way be affected or impaired thereby. In such event,
the parties shall use best efforts to negotiate, in good faith, a substitute,
valid and enforceable provision or agreement which effects the parties original
intention to the largest extent.



15.5
Governing Language.  This Agreement shall be executed in English and Chinese
language versions, each of which shall have equal validity. However, in the
event of any inconsistency between the two, the English language version shall
govern and control.



15.6
Copies.  This Agreement is executed in six (6) copies with each Party holding
one (1) copy. Each of the originals shall be equally valid and authentic.



[Signature page follows]


 
12

--------------------------------------------------------------------------------

 


Equity Pledge Agreement
Confidential



IN WITNESS WHEREOF, each party has executed this Agreement and delivered as of
the date first above written.


Pledgors
Shareholders of Zhejiang Joinan Lighting Co., Ltd.


Wang Lixia: ______________________


Zhu Jiangtu: ______________________


Wang Huanyong: ______________________


Liu Tianhui: ______________________


Pledgee
Jiangshan Greenworld Photoelectricity Consulting Co., Ltd.


Legal Representative: Liu Chuanling


Signature & Seal: ______________________


The Company
Zhejiang Joinan Lighting Co., Ltd.


Legal Representative: Zhu Jiangtu


Signature and seal: ______________________


 
13

--------------------------------------------------------------------------------

 